DETAILED ACTION

Priority
Acknowledgment is made that the instant application is a continuation of PCT/CN2020/070468. Accordingly, the earliest effective filing date due to domestic benefit was recognized as 01/06/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
TITLE OF THE INVENTION
The title of the invention has been replaced with – LIGHTING DEVICE COMPRISING SLIDABLY DISPOSED POSITIONING MEMBER –.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Re Claim 1:
The closest prior art of record, Schmidt (US 20210062999 A1), fails to disclose, teach, suggests, or make obvious, the combined structure and functionality of a positioning member, slidably disposed in the accommodating space of the housing as set forth in the claim. A comparison of the claim limitations as compared with the disclosure of Schmidt is provided below.
Schmidt discloses a lighting device (shown in at least Figs 4 and 7 as well as described below), comprising: 
a housing (housing 6), including an accommodating space (space that accommodates light source 2, PCB 4, and lightguide 40, shown in Figs 4 and 7, described in at least ¶¶ 0045 and 0052); 
a light source module (light engine 14 which comprises 2 and 4, shown in Figs 4 and 7 and described in at least ¶ 0045), disposed in the accommodating space (shown in Fig 7); 
a light guiding module (two lightguide members 40 shown in Fig 4), configured to receive the light emitted from the light source module (shown in Fig 7 and described in ¶ 0045), and the light guiding module including at least two light guiding plates (shown in Fig 4); and 
a positioning member (endcap 214, shown in Figs 2-4 and 11-19, described in at least ¶¶ 0059-0060), disposed to enclose accommodating space of the housing (necessarily occurring due to the configuration shown in Fig 2); 
wherein the two light guide plates are configured in the accommodating space of the housing (shown in Fig 2) and are coupled to the opposite sides of the positioning member 
Schmidt does not disclose the positing member to be slidably disposed in the accommodating space of the housing, rather, Schmidt discloses the reverse: the accommodating spaced being fixedly disposed in the positioning member (described in ¶ 0063 as an upper region of endcap 214 there is a socket 218 which is formed and shaped to make a press-fit or friction fit to outer surfaces of housing 6, such as channel-shaped heat sink 6).
Therefore, even if it were obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the order of the, specifically the housing and positioning member of Schmidt such that the positioning member would be disposed in the accommodating space of the housing parts (precedence set by In re Einstein, 8 USPQ 167), it would not have been obvious for the positioning member to be slidably disposed as claimed due to the description in ¶ 0063 of Schmidt that teaches away. Therefore the claim is novel and non-obvious.
Re Claims 2-13:
The claims are allowed due to their dependence on base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not described above is considered pertinent to applicant's disclosure.
Ginzel (US 20050235570 A1) discloses two light guide plates, positioning members, and a housing.
Fisher et al (US 9395478 B2) and Lee (US 6305109 B1), both disclose light guide modules and fixing elements
Sakamoto et al (US 20140063847 A1) discloses two light guide plates disposed within the accommodation space of a housing and secured by fixing elements.
Wu et al (US 20190094457 A1; “Wu”) discloses the structure of the lighting device similar to the claimed invention with the exception that Wu discloses auxiliary buckles 400 and at least bridging buckle 500 fixedly disposed outside of the housing rather than a positioning member slidably disposed in the accommodating space of a housing. The examiner notes that the disclosure of Wu could have been used by the examiner under 35 U.S.C. § 102 (a)(1) since the exception under 35 U.S.C. § 102 (b)(1) would not have been applicable due to the inclusion of inventor  Pin-Tsing Wang in Wu but exclusion in the claimed invention. Because of the omission of Pin-Tsing Wang from the claimed invention, the record is not clear as to which limitations may be attributed to specific inventors. The examiner also notes that the claims between the claimed invention and the disclosure of Wu are not similar enough for double patenting rejection, specifically the claimed limitation of the positioning member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875